Citation Nr: 1709605	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09 19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 23, 2016.

2.  Entitlement to a TDIU for the period since May 23, 2016.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel





INTRODUCTION


The Veteran served on active duty from September 2003 to July 2004. 

This matter comes before the Board of Veteran's Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, as well as an April 2012 Board decision, in which the Veteran was denied a claim for TDIU. The Veteran appealed each of these denials, with the April 2012 decision being appealed to, and, in connection with the parties' agreement to a December 2012 Joint Motion for Partial Remand (Joint Motion), vacated by,  the United States Court of Appeals for Veteran's Claims (Court).  The resulting December 2013 and February 2016 Board remands deferred determination on the TDIU issue pending adjudication of several inextricably intertwined service connection and increased disability ratings claims, and also further framed the timing of the TDIU issue, as discussed in more detail below.  

The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In this case, the Veteran reported to his representative that he had  been working through any pain caused by his disabilities for three consecutive years.  However, service connection was recently granted by the RO for additional back and headache disabilities in November 2016 based on the results of May 2016 VA examinations.  The examination suggests that the Veteran's thoracolumbar spine (back) condition may now significantly impact his ability to work, and that the tension headache disability may pose additional, if lesser, difficulties.  While a decision encompassing all claimed disabilities is generally preferred, bifurcation is appropriate in this case, as the evidence shows that TDIU can be denied prior to May 23, 2016, but further development is needed to determine whether the Veteran has been employed since that date.  Thus, the Board has bifurcated the Veteran's claim for a TDIU as reflected on the title page.  

For the reasons set forth herein, the Veteran's claim for TDIU is denied for the period ending May 23, 2016. 

The issue of the Veteran's entitlement to TDIU for the period since May 23, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude his substantially gainful employment through May 23, 2016.


CONCLUSION OF LAW

The criteria for an award of a TDIU prior to May 23, 2016 have not been met. 38 U.S.C.A. § 1155,  5203A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran first filed his TDIU claim in June 2007, based largely on the various physical and emotional difficulties, described more fully in an October 2007 letter sent to his Congressman and subsequently forwarded to the VA, associated with an injury during his basic training in the United States Army.  This injury necessitated his honorable discharge less than ten months after his entry into service.    

This TDIU claim was denied in June 2008 and April 2012 and then subsequently remanded, in December 2013, in accordance with a December 2012 Joint Motion submitted to the Court and upon which the Court based its decision to vacate the April 2012 Board decision.  The claim was again remanded in February 2016,  pending resolution of two disability service connection claims considered by the Board as inextricably intertwined with the TDIU claim. 

It should be noted that in the December 2013 Board remand, the Board pointed out that the Veteran had  reported to his representative  in a May 24, 2012 letter, quoted in a July 2013 written statement from the representative and made a part of the record,  that he had been working for three years as of that date. The Veteran's representative, in his Post USCAVC Remand Brief, acknowledged this fact, but also emphasized that there had been periods of unemployment prior to that time during the pendency of the Veteran's appeal.  He pointed out as well the Veteran's stated concern about his ability to continue working as of that time.  The Board concluded that because of the earlier periods of unemployment, withdrawal of the TDIU claim was not appropriate, but that its scope should be limited to the time between the filing of the initial claim in June 2007 and May 2009, which would have been the commencement of the three-year period cited by the Veteran in his May 2012 letter to his representative. 

Given the varying nature of the Veteran's symptoms, service connection and disability ratings, and employment status during the full extent of his appeal, the Board here considers the applicability of TDIU for the entire appeal period.   However, for the reasons described more fully below, the Board finds it necessary for the purpose of this TDIU analysis to bifurcate this appeal period into two segments, the first from the initiation of the Veteran's claim until his VA examination on May 23, 2016, and the second for the period subsequent to that date.

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2016). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities. 38 C.F.R. § § 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330- 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19(2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At present, the Veteran is service-connected for generalized anxiety disorder/major depression, evaluated as 50 percent disabling from June 22, 2007, and 70 percent disabling from February 1, 2014; right knee meniscus tear associated with right femur stress fracture, evaluated as 20 percent disabling from June 21, 2012; lumbar strain associated with right femur stress fracture, evaluated as 10 percent disabling from September 4, 2007, and 20 percent disabling from May 23, 2016; right femur stress fracture, evaluated as 20 percent disabling from June 22, 2007, and 10 percent disabling from  June 29, 2011; radiculopathy, right lower extremity associated with lumbar strain, evaluated at 10 percent disabling from May 23, 2016; and scar, right femur associated with right femur stress fracture, evaluated as 10 percent disabling from October 24, 2005, and 0 percent disabling from August 8, 2007.  The Veteran is also service connected for hypertension associated with right femur stress fracture; and tension headaches associated with generalized anxiety disorder/major depression, each of which has been assigned a zero percent rating.  The Veteran thus has at least one disability greater than 40 percent, and a combined  disability rating of 70 percent as of June 21, 2012.  However, from June 22, 2007 to June 20, 2012, he has at least one disability greater than 40 percent, but only a combined disability rating of 60 percent.     

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. §§ 3.341,  4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. §§ 3.341,  4.16(b); see also Fanning v. Brown, 4 Vet. App. 225(1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 4 Vet. App.  375(1993); Blackburn v. Brown, 4 Vet. App.  395 (1993). 

The fact that a veteran  may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

June 22, 2007 - May 23, 2016

The record reflects the Veteran's abundant physical and emotional problems, as well as employment difficulties,  arising from his basic training injury, starting well before he filed his TDIU claim in June 2007.  The Veteran has reported completing 3 years of college as well as taking computer science training.  His work history includes working in IT, customer service, janitorial services, as a machinist, and a network installer.    

In a July 2006 VA mental health note, the Veteran reported that he was interviewing for jobs and felt anxiety over it.  In his initial claim, the Veteran stated that he had been unable to hold down a job because of his disabilities.  In his October 2007 letter to his Congressman, he described both physical discomfort and, since an in-service operation to treat his injury, "major anxiety and depression,"  in addition to reiterating his difficulty in holding down a job.  In his May 2012 letter to his representative, he described a period of homelessness during the time he was initiating his claim. 

Nevertheless, in addition to the three years of work described in his May 2012 letter to his representative, the Veteran described at times activities that do not suggest unemployability.  At an August 2007 VA examination, months after filing his TDIU claim, he reports to the examiner that, despite pain from his injury, he is studying computer science, and that "his condition does not cause incapacitation."  In a June 2009 VA treatment report, one month after he reported his three-year period of employment began, he described to the examiner working out at the gym, "probably lifting more weight than he should," and playing tug of war.  More recently, at a January 2013 VA examination for a right knee meniscus tear, another disability associated with the original right femur stress fracture, the examiner opines that the diagnosed disability "and/or lower leg condition(s)" do not impact the Veteran's ability to work, including physical and sedentary activities of employment.

The Board also notes that although the Veteran reports three years of employment as of May 2012, thus presumably commencing in May 2009, a January 2009 VA medical record reflects the Veteran as having missed an earlier examination appointment  because he had  just started a new job.  It is unclear whether this is an earlier extension of the employment to which the Veteran referred in May 2012, but even if not, it records employment extending further into the period of service connection.

In addition, the three-year employment secured by the Veteran, described in a July 2011 VA examination as a "network installer,"  involved climbing on ladders, among other physical activities.  In that examination, the Veteran reported the duration of the work as two years, and indicated that the amount of time lost during the previous twelve-month period was "about two weeks."  He also again described going to the gym and jogging.  That examiner's opinion was that the Veteran's diagnosed condition did not have significant effects on his usual occupation, nor on usual daily activities.  Indeed, in a separate VA examination for mental disorders also performed in July 2011, the Veteran reported "loving his job."  He also denied any problems/disciplinarian problems at work.  The examiner determined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his mental disorder, but with generally satisfactory functioning.  He also opined that the Veteran's mental disorder did not preclude the Veteran from maintaining gainful employment, as there was limited impact on occupational functioning.       

The Board acknowledges that the Veteran has stated, in his June 2012 letter to his representative, that he "worked through much pain and discomfort to secure employment" and that he expressed doubt about his ability to continue to do so at that time, an assertion emphasized by his representative in a July 2013 Post USCAVC remand brief.  Yet much earlier, in his October 2007 letter to his Congressman, the Veteran also described the discomfort associated with his injuries and a belief that it would prevent him from holding a job, and nevertheless for substantial periods of time thereafter, he was able to do so.  Indeed, his June 2012 letter stating that despite his concerns about the future he was "working through the pain to provide for me and my daughter," while admirable, demonstrates his ability to do so for extended periods and did not prevent him from reporting in July 2011 that he loved doing so.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).

Here, the Board finds the Veteran's testimony regarding the nature of his symptoms to be credible, but must nevertheless assess that evidence in the context of a record reflecting objective information about his job history and the regulatory guidelines regarding the criteria for granting TDIU.

The present record does not reflect any termination of the Veteran's employment referred to in his May 2012 letter.  Nor does it reflect any other description of the Veteran's employment status from that time through to the present.  While it is clear that the Veteran has experienced periods of unemployment during this period under consideration, "permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person," not merely in discrete, intermittent segments.  38 C.F.R. § 4.15.  The Board finds that the evidence of record does not show that the Veteran was unable to maintain or obtain substantially gainful employment due to his service-connected disabilities for the period under consideration.  Given the Veteran's education and occupational history, and absent any indication that the Veteran, last known to have been working, has since had any change in circumstance, the Board must deny his claim for TDIU prior to May 23, 2016.  As the evidence does not show that the Veteran was unable to maintain or obtain substantially gainful employment for the period under consideration, TDIU on an extraschedular basis for the period from June 22, 2007 to June 20, 2012, where the Veteran does not meet the schedular criteria for a TDIU, is not warranted.     

II.  Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In July 2007, prior to its issuance of the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The July 2007 letter was time- and content-compliant. See 38 C.F.R. § 3.159 (b)(1); see also,  Dingess/ Hartman v. Nicholson, 19 Vet. App.  473 (2006). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. He was afforded VA examinations and all available relevant evidence was obtained. The evidence contains VA treatment records, adequate VA examination reports, and service treatment records. The Veteran has not indicated that the VA is missing any relevant records, has not provided any additional releases for the VA to obtain any outstanding private treatment records, and has not provided any additional records himself.  As the Veteran has not indicated that there are any deficiencies in the record, the VA has fulfilled its duty to assist the Veteran in obtaining all identified records. 

The Board remanded the claims multiple times so that the Veteran could be afforded current medical examinations. 

The Veteran has declined to have a hearing.

In sum, there is no additional evidence or notice that would be reasonably likely to aid the Veteran in substantiating his claim other than is requested in the remand below. See 38 C.F.R. § 3.159 (c)(2016). 


ORDER

TDIU is denied for the period prior to May 23, 2016.


REMAND

As noted above, the February 2016 Board decision remanded the TDIU claim pending resolution of service connection claims for back and headache disabilities, as only service-connected disabilities can be considered as part of the TDIU analysis.  38 C.F.R. §§  3.341,  4.16(b).   The February 2016 decision remanded the back and headache claims for VA examinations, and those examinations took place on May 23, 2016.   In November 2016, the RO issued a rating decision based on the results of those examinations, granting the Veteran service connection for  thoracolumbar spine (back) condition with an evaluation of 10 percent effective September 4, 2007, and 20 percent effective May 23, 2016.  Tension headaches were granted service connection, effective September 4, 2007, but with an evaluation of 0 percent.

First, the Board notes that, as a result of these service connection determinations, the Veteran has at least one disability greater than 40 percent, and a combined present disability rating of 90 percent from May 23, 2016, thus satisfying the schedular requirements for TDIU.  38 C.F.R. §§ 3.341,  4.16(a).   

As to the impact on the Veteran's ability to work, as detailed in the opinions of the examiner from these May 2016 VA examinations, we have two opinions describing additional employment-related limitations not previously considered as part of the record.  With respect to the Veteran's tension headaches, the examiner indicates that the Veteran's concentration is limited by the headaches and that in the past they have left him incapacitated once or twice a year (for a period of time not specified).  More significantly, however, are the effects of the thoracolumbar spine (back) condition, which the examiner opines are "limited jobs requiring bending lifting, sitting and standing" [sic].  Though the extent of the described limitations are left unclear, the Board does note that it is difficult to imagine a universe of jobs not in any way involving either bending, lifting, sitting, or standing.  

The record reflects four short-term jobs held by the Veteran in addition to his position as a network installer:  (i) a part time "IT" position from January 2007 to May 2007, (ii) a customer service position with Cox Communications from June 2006 to September 2006, (iii) a janitorial position from January 2006 to June 2006, and (iv) a "CNC machinist" position from June 2005 to December 2005.   The Veteran's record indicates his primary specialty in service as involving network switching systems, and indicates that he took a 17-week course in this specialty.  There are also mentions of the Veteran taking unspecified courses, and a VA record from 2004 indicating that he completed three years of college, as well as records from that time appearing to reflect the payment of fees to Northeastern State Universtiy in Tahlequah, Oklahoma.  There is little to suggest present qualifications for employment beyond the types of those occupations previously held by the Veteran.

Because of the new information regarding job limitations in the May 2016 VA examinations, the Board does not deny the TDIU claim past the date of service connection for the Veteran's tension  headaches and thoracolumbar spine (back) condition, May 23, 2016.  However, because the detail regarding those limitations described in the examination is limited, and because the record contains no information regarding the Veteran's current job status, we hereby remand the claim with respect to the period since May 23, 2016.  As discussed above, the May 2016 VA examinations offered new and relevant medical opinions regarding possible limitations on the Veteran's ability to work such that more recent information on the Veteran's actual current work situation would enable the Board to more fully evaluate the Veteran's TDIU claim for the period beyond those examinations.

Accordingly, this matter is REMANDED to the AOJ for the following action:

1. The AOJ shall collect all available records not already collected, and shall request that the Veteran produce all records related to, the Veteran's employment history for the period after May 23, 2016.   If the information is not reflected in such records, the AOJ shall request that the Veteran produce a description of the same, including, duration, work hours, and job requirements, as well as a detailed list of the periods of time the Veteran took off from such positions, the reasons for such absences,  and, if applicable, the reasons for the cessation of such employment.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, the Veteran's claim with respect to the period after May 23, 2016 should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


